Johnson, Judge;
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the merchandise covered by the above appeals for reappraisement consists of the following capers in brine exported from Spain:
Capotes
Pines
That on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Spain for export to the United States, at the following prices per 100 kg., net packed:
Capotes_$25. 00
Fines_$20. 00
That on or about the dates of exportation such or similar merchandise was not being freely offered for sale to all purchasers in the principal markets of Spain for home consumption at any higher prices than those set out above.
That the above appeals for reappraisement are limited to the items hereinbefore described and are abandoned as to all other items; and that said appeals may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise here involved, and that such values were as follows:
Capotes_$25 per 100 kg., net packed
Fines_$20 per 100 kg., net packed
Tbe appeals having been abandoned insofar as they relate to all other merchandise, to that extent, tbe appeals are dismissed.
Judgment will be entered accordingly.